231 F.2d 448
Paul M. KNIGHT, Appellant,v.E. E. SAUNDERS & COMPANY, owner of THE MYSTIC C, Appellee.
No. 15861.
United States Court of Appeals Fifth Circuit.
April 12, 1956.

Appeal from the United States District Court for the Northern District of Florida; Dozier A. DeVane, Chief Judge.
Arthur Roth, Miami, Fla., for appellant.
E. Dixie Beggs, Pensacola, Fla., Yonge, Beggs & Lane, Pensacola, Fla., for appellee.
Before TUTTLE, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
For the reasons assigned in the opinion of the District Judge, Knight v. E. E. Saunders & Co., D.C., 134 F. Supp. 7, the appealed judgment is


2
Affirmed.